DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 & 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 10643099, cited in 3/1/21 Information Disclosure Statement).
Claim 1: A color identification system for identifying a color of a sample object comprising:
an image capture device configured to acquire an image of sample (Xu column 2, lines 3-4, image capture);
a processor having memory configured by program code executed thereby (Xu column 2, lines 31-32, processor having memory is configured by program code) to:
extract from a pre-defined region of the image, RGB values of the pixels within the pre-defined region (Xu column 2, lines 32-35, extract RGB pixel values from central region of a sample),
apply the RGB values as inputs to a pre-trained artificial neural network (Xu column 2, lines 37-43, RGB values applied to pre-trained neural network; Xu column 7, lines 37-44, artificial neural network), the artificial neural network (ANN) having at least an input and an output layer (Xu column 2, lines 40-42, input and output layer), wherein the output layer is configured to output color values in a pre-determined color space (Xu column 2, lines 42-44, CIELAB output);
generate, using the artificial neural network, an output in the predetermined color space values wherein the output corresponds to one or more color values of the sample (Xu column 2, lines 54-55, provide output indicative of color match to sample); and
provide the output to one or more display devices (Xu Figure 2, display 210).
Claim 2: The color identification system of claim 1 (see above), wherein the output color space is selected from (Note: This is a recitation in the alternative, readable upon any one option), L*a*b*, XYZ, LCH, Luv or CIELAB (Xu column 2, lines 42-44, CIELAB output) color spaces.
Claim 3: The color identification system of claim 1, wherein the ANN is trained to output a color space value that is substantially similar to the expected output of a colorimeter (Xu column 9, lines 41-44, determine that neural network has been sufficiently trained to produce a substantial match between output and training sample) when the colorimeter is used to measure the sample (Xu column 3, lines 24-25, measured (readable upon a not further specified “colorimeter”) color values).
Claim 4: The system of claim 1 (see above), wherein the one or more display devices is a display of a mobile computing device (Xu column 5, lines 29-33 & 41-45, implementation on mobile computing device such as a cellphone, smartphone, etc).
Claim 5: The system of claim 4 (see above), where in the image capture device and the processor are integrated into the mobile computing device (Xu column 5, lines 29-33 & 41-45, implementation on mobile computing device such as a cellphone, smartphone, etc into which processor is integrated; Examiner takes Official Notice that integration of a display is a standard feature of a cellphone, smartphone, etc).
Claim 6: The system of claim 4 (see above), wherein the image capture device is remote from the processor and is configured to communicate with the processor via one or more wireless communication protocols (Xu column 5, lines 32-33, receive images via communication protocol).
Claim 7: The system of claim 4 (see above), wherein the mobile computing device is a smart phone (Xu column 5, lines 29-33, implementation on mobile computing device such as a smartphone).
Claim 8: The color identification system of claim 1 (see above), wherein the pre-trained neural network is trained (Xu column 8, line 24, training of artificial neural network) by:
receiving, by a training processor, an input data set of color values extracted from a pre-defined portion of a plurality of images captured of a training set of colors by the image capture device image (Xu column 8, lines 29-36, receive captured image training color images; Xu column 8, line 28-31, capture pre-defined image portion (particular color within a color sample fan deck));
receiving, by the training processor, target data set of color values of obtained by measuring the training set of colors using a target color measurement device (Xu column 8, lines 48-51, processor extracts RGB color values);
applying, by the training processor, the input data set to an untrained neural network to generate an initial output data set, wherein the neural network includes one or more variable parameters that alter the output values generated by the neural network (Xu column 9, lines 16-18, input measured colors to artificial neural network);
comparing, by the training processor, the output data set to the target data set (Xu column 9, lines 38-41, compare output of neural network to known color values);
adjusting, by the training processor, the one or more variable parameters to minimize the difference between the target set and the output set when the input data set is applied to the artificial neural network (Xu column 9, lines 41-42, train neural network (inherently adjusting its operating parameters in some manner)); and
storing, by the training processor, the artificial neural network once the minimum difference between the output data set and the target data set has been obtained (Xu column 9, lines 41-44, determine that neural network has been sufficiently trained to produce a substantial match between output and training sample).
Claim 9: The color identification system of claim 8 (see above), wherein the target color measurement device is a spectrophotometer or (Note: This is a recitation in the alternative, readable upon any one option) colorimeter (Xu column 3, lines 24-25, measured (readable upon a not further specified “colorimeter”) color values).
Claim 10: The color identification system of claim 8 (see above), wherein the input data set is in RGB color values (Xu column 2, lines 37-43, RGB values applied to neural network).
Claim 11: The color identification system of claim 1 (see above), wherein the target data set provides color values in a pre-determined color space (Xu column 2, lines 37-43, RGB values; Xu column 8, lines 48-51, processor extracts RGB color values).
Claim 12: The system of claim 11 (see above), wherein the pre-determined color space is one of (Note: This is a recitation in the alternative, readable upon any one option) L*a*b’, CIE (Xu column 2, lines 42-44, CIELAB output) or XYZ color space.
Claim 14: A method, comprising:
capturing of an image of a sample using an image capture device (Xu column 2, lines 3-4, image capture);
extracting from a pre-defined portion of the image, using one or more suitably configured processors, RGB values corresponding to the pixels within the pre-defined portion (Xu column 2, lines 32-35, extract RGB pixel values from central region of a sample),
applying, using one or more suitably configured processors, the RGB color values as inputs to a pre-trained artificial neural network (Xu column 2, lines 37-43, RGB values applied to pre-trained neural network; Xu column 7, lines 37-44, artificial neural network), said artificial neural network having an at least an input and an output layer (Xu column 2, lines 40-42, input and output layer), wherein the output layer is configured to output color values in a pre-determined color space (Xu column 2, lines 42-44, CIELAB output);
generating using the artificial neural network, using one or more suitably configured processor, an output value in the predetermined color space characterizing the one or more color values of the sample (Xu column 2, lines 54-55, provide output indicative of color match to sample); and
providing, using one or more suitably configured processor, the output to one or more display devices (Xu Figure 2, display 210).
Claim 15: A method of color identification comprising:
receiving, by one or more training processors, an input data set of color values extracted from a pre-defined portion of a plurality of images captured of a training set of colors by an image capture device (Xu column 8, lines 29-36, receive captured image training color images; Xu column 8, line 28-31, capture pre-defined image portion (particular color within a color sample fan deck));
receiving, by the one or more training processors, a target data set of color values obtained by measuring the training set of colors using a target color measurement device (Xu column 8, lines 48-51, processor extracts RGB color values);
applying the input data set to an untrained neural network to generate an initial output data set, wherein the neural network includes one or more variable parameters that alter the output values generated by the neural network (Xu column 9, lines 16-18, input measured colors to artificial neural network);
comparing, by the one or more training processors, the output data set to the target data set (Xu column 9, lines 38-41, compare output of neural network to known color values);
adjusting, by the one or more training processors, the one or more variable parameters to minimize the difference between the target set and the output set when the input data set is applied to the artificial neural network (Xu column 9, lines 41-42, train neural network (inherently adjusting its operating parameters in some manner)); and
outputting, by one or more training processors, the artificial neural network to a data storage location once the minimum difference between the output data set and the target data set has been obtained (Xu column 9, lines 41-44, determine that neural network has been sufficiently trained to produce a substantial match between output and training sample to generate final neural network).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Xu in view of Han (CN-101588505-A).
With respect to claim 13, Xu discloses:
Claim 13: The system of claim 1, wherein RGB values are obtained by a processor (Xu column 2, lines 31-32, processor 
Xu does not expressly disclose:
…processor configured to calculate a red channel average raw count, a green channel average raw count, and a blue channel average raw count for the pixels within the pre-defined range of the image.
Han discloses:
…processor configured to calculate a red channel average raw count, a green channel average raw count, and a blue channel average raw count for the pixels within the pre-defined range of the image (Han Abstract, determine average red, green, and blue channels and determine raw count of deviations from average).
Xu and Han are combinable because they are from the field of image processing and color measurement.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Han color channel average and deviation count measurements to the color image processing arrangement of Xu.
The suggestion/motivation for doing so would have been to incorporate error detection and correction (Han Abstract, detect and correct dead pixels), thereby avoiding the application of erroneous color data.
Therefore, it would have been obvious to combine Xu with Han to obtain the invention as specified in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McClanahan discloses an example of using a neural network in color matching.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663